Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-8 in the reply filed on August 26, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As a whole, independent claim 1 is wrought with antecedent and grammatical errors that lend confusion to the claim.  Following are some of such errors;
 	In claim 1, line 3, after “signals”, both instances of “in” should be “into”.
	In claim 1, line 7, “of” should be inserted between “array” and “transducer”.
	In claim 1, line 7, “elements” should follow “transducer”.
	In claim 1, line 14, there is no antecedent for “transmission scheme”.
	In claim 1, line 20, it is questioned whether a comma should be inserted between “element” and “the”.
	In claim 1, line 21, there is no antecedent for “phase shift equalization delays”.
	In claim 1, line 37, it is questioned whether “producing” should belong between “image” and “using”.
	In claim 1, line 41, it is questioned whether a word or phrase is missing “processing unit”.
Applicant is requested to carefully review claim 1, and dependent claims 2-8, for errors/grammar/antecedent issues and correct such.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 1 is considered allowable, pending corrections with respect to the above 35 USC 112 rejection, over the prior art of record by claiming an ultrasound imaging system that includes a focalization delay and phase shift equalization delay module which applies to each receive signal contribution of each channel or transducer element the corresponding focalization and phase shift equalization delays for re-aligning the time of arrival of the receive signal contributions at the transducer elements of the transducer array from each reflecting or focus point and for equalizing the phase shift variance among receive line signals for each reflecting or focus point at a common line position, the said receive line signals resulting from transmit beams of different transmit beam positions based on stored delay and phase shift values among receive lines at a common line, and an image generation unit producing an image using the said line image data, wherein equalizing the phase shift via the focalization delay and phase shift equalization delay module is carried out contemporaneously with processing via the receive signals processing unit the echo signals received in response to the one transmit beam and additional ones of the plurality of transmit beams by applying to each of the contribution of the receive signals at the transducer elements of the transducer array from each reflecting or focus point at a common line position a combined delay parameter determined by a sum of; a focalization delay consisting in a delay of each receive signal contribution received by the transducer elements realigning the time of arrivals of the said signal contribution from a receive signal from a reflecting point or focus at the said transducer elements, and a phase shift equalization delay determined by the phase shift between the wave fronts of the different transmit beams centered at different transmission lines at the said reflecting point or focus, the focalization delays and the phase shift equalization delays are applied to the receive signal contributions of the transducer elements or channels before their summation .

Specification
The abstract of the disclosure is objected to because it is not directed to that which applicant regards is new in the art to which the invention, as claimed, pertains.  Correction is required.  See MPEP § 608.01(b).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl